Plaintiff, for the purpose of making out his title, introduced a copy of a grant from the State to Malcom Gilchrist, bearing date 18 December, 1797, and then offered a deed from (630) Malcom Gilchrist to Daniel Campbell, the calls of the deed covering the locus in quo, as plaintiff alleged, while it seems the copy of the grant did not. Defendants objected to the introduction of this deed for the reason, as they alleged, that plaintiff had introduced the grant, and was bound by that. The court overruled this objection and defendants excepted. *Page 353 
We do not see any grounds upon which this exception can be sustained. This is too clear to admit of argument. But the courses and distances in the grant from the State to Malcom Gilchrist, taking the point "A" on the map as the proper beginning corner (and this was admitted by both sides), do not seem to cover the locus in quo, while it seems that the calls in the deed from Malcom Gilchrist to Daniel Campbell do, if the survey is correct. But defendants offered evidence tending to show — and which, so far as we can see from the case presented by the record, was uncontradicted — that this deed originally contained the same calls as the grant to Malcom Gilchrist. Defendants also offered a deed from Duncan Buie to Morris Morrison, a deed from Morris Morrison to Allen B. Morrison, dated 15 July, 1843, and a deed from Allen B. Morrison to defendants for one hundred acres of land, which defendants contend covers the locus in quo, and which, according to the survey and plot, does cover the land in dispute. Defendants also offered evidence tending to show that defendants had been in the actual possession of the locus in quo ever since 1872; and that this action was not commenced until 28 July, 1890. Upon the evidence the judge charged "that if the point at A on the plat was the beginning corner of the plaintiff's grant, or the copy of the grant and of his deed, then the plaintiff had located his land." To which charge the defendants excepted. We think there was error in this charge, which entitles the defendants to a new trial. The rest of the judge's charge is not given, and therefore we can see nothing (631) to correct this error, if there was anything in the charge to correct it; and therefore pass upon it, as it appears from the record, which was sent in answer to a writ of certiorari issued from this Court.
It seems to us from this record that there are several questions presented, which should have been submitted to the jury under proper instructions from the court — such as the location of the grant and deeds, the question as to the alteration of calls in the deed from Gilchrist to Daniel Morrison, the location of defendants' deed, and the question of actual possession of the locus in quo by the defendants under their deeds. There is error.
New Trial. *Page 354 
(632)